Citation Nr: 1714264	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right nephrectomy due to cancer, to include as due exposure to Agent Orange.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for chronic vertigo.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision, by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's attempt to reopen his claims of entitlement to service connection for hypertension and service connection for right nephrectomy due to cancer.  That rating action also denied service connection for rhinitis and service connection for chronic vertigo, both claimed as secondary to exposure to Agent Orange.  He perfected a timely appeal to that decision.  

The issues of entitlement to service connection for rhinitis and service connection for chronic vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a May 1996 decision, the Board declined to reopen the Veteran's claim of entitlement to service connection for hypertension and the Veteran did not request reconsideration of that decision; the decision is final.  

2.  The evidence added to the record since the May 1996 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim to reopen the previously denied claim of entitlement to service connection for hypertension.  

3.  By a rating action in January 1997, the RO denied the Veteran's claim of entitlement to service connection for right nephrectomy due to cancer; the Veteran did not appeal that determination.  

4.  Evidence received since the January 1997 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for right nephrectomy due to cancer.  

CONCLUSIONS OF LAW

1.  The May 1996 Board decision, which denied reopening entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The January 1997 rating decision, which denied entitlement to service connection for right nephrectomy due to cancer, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

4.  The criteria for reopening a claim of entitlement to service connection for right nephrectomy due to cancer have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in letters sent to the Veteran in June 2009, September 2009, and February 2010.  

It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file as are various post-service medical records.  As new and material evidence has not been submitted to reopen the Veteran's claims, the duty to assist by obtaining a new medical examination and opinion does not attach.  38 C.F.R. § 3.159 (c) (4) (iii).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  

II.  Laws and Regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Generally, a claim which has been denied in an unappealed RO decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).  If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104 (2014).  Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.  

The exception to this rule of not reviewing the merits of a finally disallowed claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

III.  Factual background & Analysis-claim to reopen S/C-Hypertension.

The Veteran's claim to reopen his claim for service connection for hypertension was denied in a May 1996 Board decision, and the Veteran did not request reconsideration; thus, the decision is final.  38 U.S.C.A.  §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).  

The evidence considered at the time of the May 1996 Board decision included service treatment records (STRs), VA treatment records, the Veteran's lay statements, private treatment records, and VA examination reports.  The Board declined to reopen the Veteran's claim for service connection in that decision as it was deemed that the evidence that had been submitted since an October 1988 denial was not new and material.  

Historically, the Board notes that the STRs indicate that, a January 1966 enlistment examination noted a blood pressure reading of 130/78.  On December 24, 1967, the Veteran reportedly "passed out;" he was admitted to the hospital with diagnoses of hyperventilation due to anxiety.  It was noted that, on examination, blood pressure reading was 152/100.  Repeated blood pressure checks were all within normal limits at 106/70 and 126/90.  Impression was anxiety by hyperventilation syndrome, R/O hypertension crisis; he was discharged on Thorazine.  On December 25, 1967:  Blood pressure readings: at 11:00 standing 104/80, sitting 106/76, and lying 114/78.  At 1 PM; standing 120/80, 122/82 sitting, and 128/84 lying.  5 PM: 130/72 standing, 120/70 sitting, and 114/70 lying; 7 PM standing.  The discharge examination, dated in February 1968, reported a blood pressure reading of 114/78.  

Of record were private treatment reports dated from September 1974 to October 1979, reflecting treatment for unrelated disabilities.  During a clinical visit in July 1978, the Veteran's blood pressure reading was 104/66.  In May 1979, his blood pressure reading was 116/76.  

Of record was the report of a VA examination dated in August 1986 which reflects a diagnosis of hypertension.  

During a personal hearing in September 1987, the Veteran indicated that he received treatment in service for hypertension and was placed on medication.  The service representative argued that the STRs clearly reflect that the Veteran had a number of elevated blood pressure readings that would qualify for a compensable degree of 10 percent for hypertension.  

In October 1988, the Board denied service connection for hypertension.  At that time, the Board determined that the elevated blood pressures in service was acute and transitory and not diagnostic of essential hypertension which was first documented a number of years after service.  

Subsequently received were VA progress notes dated from July 1988 to August 1994 which show that the Veteran received clinical attention for hypertension, reported to be controlled.  

As noted above, the Veteran's claim for hypertension was last denied by a May 1996 Board decision; at that time, it was determined that new and material evidence had not been submitted to reopen the claim for service connection for hypertension.   This Board decision became final as of the date stamped on its face.  38 C.F.R. § 20.1100.  

The Veteran filed his current request to reopen the claim for service connection for hypertension in May 2009.  This claim was reduced to writing in a Report of General Information of a telephone conversation and that writing states that the Veteran requested a claim for hypertension, kidney disease, a renal condition, rhinitis, and chronic vertigo due to Agent Orange herbicide exposure.  He responded to the September 2009 VA duty to assist letter in October 2009, that he had no more information to submit.   Following the RO decision on appeal, which informed the Veteran that VA could not presume herbicide exposure, the Veteran has not provided additional information

In a response from the National Personnel Records Center (3101 Print), dated in June 2009, it was reported that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

Submitted in support of the claim were VA progress notes dated from August 2007 through March 2010.  These records indicate that the Veteran receive follow up evaluation and treatment for hypertension.  

Upon review of the record, the Board finds that new and material evidence has not been submitted to reopen the previous decision that declined to reopen the Veteran's claim of entitlement to service connection for hypertension.  In that regard, the Board notes that the basis for the Board's May 1996 denial was that there was no evidence of chronic, persistent hypertension during service or within one year of discharge.  

The evidence received since the May 1996 Board decision does not include evidence demonstrating hypertension during service or within one year of discharge, nor is there any evidence going to a relationship between any current hypertension and service.  The Board acknowledges that the Veteran has made a general statement that he bases his claim on exposure to Agent Orange.  However, there is no competent evidence of record showing Agent Orange exposure in service and the Veteran has made no more than a bald assertion of exposure.  Given that the record tends to show no presumptive exposure and the Veteran has not provided any competent evidence of exposure, the mere assertion is not new and material evidence.  .  

Ultimately, the Veteran has provided no new evidence suggesting that his current hypertension manifested during service or is otherwise related to service.  As the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156 (a) have not been met, and the previous decision to deny reopening a claim for service connection for hypertension is not reopened.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Hence the claim may not be reopened.  


IV.  Factual background & Analysis-claim to reopen S/C-Right nephrectomy.

Historically, the Veteran initially filed a claim for service connection for right nephrectomy due to cancer in November 1996.  At that time, the record included the Veteran's STRs which was completely silent with respect to any complaints or findings of a kidney disorder, including cancer.  

Also submitted in support of the claim was a VA hospital discharge summary, which showed that the Veteran was admitted to a hospital in August 1988 with a diagnosis of right renal mass.  It was noted that, two weeks prior to the current admission, the Veteran was seen for evaluation of chest pain; at that time, an ultrasound revealed a solid renal mass.  A CT verified a 4 x 5 cm right renal mass at the mid to lower pole.  On August 30, 1988, the Veteran underwent a right radical nephrectomy without difficulty.  Pathology from the surgery revealed a -renal cell, papillary adenocarcinoma with onicrovascular invasion.  It appears to be completely excised and there were no lymph nodes palpable at the time of surgery or in the surgical specimen.  The discharge diagnosis was right renal cell carcinoma with microvascular invasion.  

By a rating action in January 1997, the RO denied the claim for service connection for right nephrectomy due to cancer, based on a finding that there was no evidence of kidney cancer in service or in the one year presumptive period following discharge.  The RO sent him a letter that same month that notified him of the decision and included an enclosure informing him of his appellate rights.  It also was copied to his representative.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof in January 1997.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the January 1997 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claim of service connection for a right nephrectomy due to cancer.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim of service connection for a right nephrectomy due to cancer (VA Form 119) was received in May 2009.  In that statement, the Veteran maintained that he developed renal cancer due to exposure to Agent Orange.  

In a response from the National Personnel Records Center (3101 Print), dated in June 2009, it was reported that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

Submitted in support of the Veteran's request to reopen the claim were VA progress notes dated from July 1991 to March 2010.  These records indicate that the Veteran had a history of right nephrectomy.  A March 2009 treatment note reflects diagnoses of Vertigo, hypertension, GERD, chronic kidney disease, allergic rhinitis, history of renal carcinoma.  There was no evidence of a mass or hydronephrosis noted to involve the left kidney.  The urinary bladder was well distended and grossly unremarkable in appearance.  The prostate appeared enlarged measuring 5 cm in maximum dimension.  The examiner stated that no convincing evidence of the presence of active urinary tract pathology was identifiable at this time.  During a clinical visit in March 2010, it was noted that the Veteran had a history of nephrectomy on the right side for renal cell carcinoma; his most recent CT scan in 2009 showed no evidence of disease.  The assessment was no evidence from the renal cell.  

The Board finds that all of this evidence is "new" as it has not been previously considered.  However, after review, the Board determines that none of it is "material" to an unestablished fact necessary to support the Veteran's claim.  That is, the evidence received since the January 1997 determination does not provide competent and probative evidence that the Veteran had renal cancer in service or developed the renal cancer within one year of his discharge from service or that any current renal cancer, or residuals thereof, was etiologically related to service.  Therefore the criteria to reopen the claim have not been met.  

Significantly, while the newly submitted treatment reports reflect that the Veteran had a history of a right nephrectomy, none of them suggest the presence of renal cancer during service or within one year of his discharge from service or a relationship to service.  What was missing in 1997 and is still missing is the presence a chronic kidney disease in service or within a presumptive period.  Therefore, while these treatment records are "new," they are not "material," as they are not probative to an unestablished fact necessary to support the claim.  

Finally, to the extent that the Veteran has asserted that his renal cancer was related to service, the RO already considered and rejected such assertions when it denied the claim in January 1997.  The Veteran's arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  The statements are simply not new and material to the critical question of this case.  

The Board acknowledges the Veteran's statements that he developed kidney disease and renal cancer as a result of exposure to Agent Orange in service.  However, despite the "low threshold" announced in Shade, the Board must still consider whether this evidence could reasonably substantiate the claims were the claims to be reopened, including by triggering VA's duty to obtain a VA examination.  However, as mentioned above, the record shows that the Veteran did not serve in Vietnam and was not exposed to an herbicide agent during service.  Therefore, the Veteran's assertions of Agent Orange exposure, alone, are insufficient to support reopening his previously denied claim for service connection for right nephrectomy due to cancer.  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran has residuals of a right nephrectomy due to cancer that had its onset in service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a right nephrectomy due to cancer is not reopened.  38 C F R. § 3.156 (a).  


ORDER

The application to reopen the previously denied claim of service connection for hypertension is denied.  

The application to reopen the previously denied claim of service connection for a right nephrectomy due to cancer is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A  (West 2014).  The specific bases for remand are set forth below.

The Veteran contends that his current allergic rhinitis was caused or aggravated by military service.  

The Board notes that, in the March 2010 rating decision, the RO denied service connection for rhinitis based on a finding that "hay fever" was first documented at the induction examination, and permanent aggravation of the hay fever was not shown in the service treatment records since they did not reflect that the Veteran sought treatment for the hay fever or that this condition had caused a nasal passage obstruction or nasal polyps.  

Notably, an abnormality of the Veteran's sinuses was not noted on the Veteran's January 1966 entrance examination.  It is in his January 1966 report of medical history that he reported a history of hay fever.  There were no complaints upon examination testing, and the Veteran's sinuses were normal.  In this regard, the Board notes that only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304 (b).  A history of the pre-service existence of a condition does not constitute a notation of such condition, but will instead be considered together with all other material evidence in determining the inception of such condition.  See 38 C.F.R. § 3.304 (b) (1).  

Significantly, the STRs reflect that, during a clinical visit in May 1967, it was recorded that the Veteran got dizzy while working this morning.  On May 11, 1967, the Veteran was seen for symptoms of a cold, with nasal drip and diarrhea for the past day.  It was recorded that he had a slight non-productive cough, and there was slight congestion.  The impression was upper respiratory infection.  


Post service treatment records reflect treatment for allergic rhinitis.  On February 1, 2010, the Veteran was seen for evaluation of hypertension.  Pertinent diagnoses included allergic rhinitis.  

Given these facts, the Board concludes that a medical examination and opinion is necessary to decide this claim.  

The Veteran essentially contends that his currently diagnosed vertigo had its onset in service.  It is argued that the STRs clearly document that the Veteran received medication for dizziness, a symptom of vertigo.  Therefore, it is argued that a medical opinion should be obtained to determine whether there exists a relationship between the currently diagnosed vertigo and the documented episodes of dizziness in service.  

In this regard, the Board notes that the STRs show that, at the time of his separation examination in February 1968, the Veteran reported a history of dizziness and fainting spells.  A March 2009 treatment note reflects a diagnosis of vertigo.  However, in light of the evidence of record, the Board finds that a medical examination and opinion is necessary to decide this claim.  

Accordingly, the case is hereby REMANDED to the AOJ for the following actions:

1.  Send a letter to the Veteran asking him to identify all providers of medical care for his claimed rhinitis and chronic vertigo, that he has not previously identified and to execute the necessary authorization for VA to assist him in obtaining any such evidence.  Then obtain any such evidence and associate it with the claims file.  Also obtain any recent VA treatment records and associate them with the claims file.  

2.  Schedule the Veteran for a VA medical examination in order to obtain an opinion related to etiology of the Veteran's allergic rhinitis.  The examiner must review the claims file in conjunction with the examination.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  Following a review of the entire file and examination of the Veteran, the examiner must provide the following opinions: 

(a)  Whether the Veteran had hay fever/rhinitis prior to entrance into active service in January 1966.  The examiner must provide a complete explanation for whatever conclusion he or she reaches.  The Board is expressly not asking for a statement expressed in terms of "at least as likely as not" as this language is not part of the particular legal standard that is required in this case.  Rather, the examiner must express his or her confidence in the conclusion (how sure he or she is of her conclusion) and explain why. 

(b) If the examiner concludes that allergic rhinitis pre-existed the Veteran's entrance into active service, then the examiner must provide an opinion as to whether such preexisting condition was not chronically worsened beyond its natural progression during the Veteran's active service from January 1966 to February 1968.  The examiner must provide a complete explanation for whatever conclusion he or she reaches.  The Board is indeed asking the examiner to express an opinion regarding a negative, i.e., whether such preexisting condition was not chronically worsened beyond its natural progression during the Veteran's active service.  Again, the Board is expressly not asking for a statement expressed in terms of "at least as likely as not" as this language is not part of the particular legal standard that is required in this case.  Rather, the examiner must express his or her confidence in the conclusion (how sure he or she is of her conclusion) and explain why. 

(c) Regardless of the answers to the first two questions above, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current allergic rhinitis was present during his active service or was caused by his active service.  The examiner must provide a complete explanation for any conclusion reached.  

3.  The Veteran should also be afforded a VA examination for the purpose of determining the nature and etiology of his chronic vertigo.  The entire file should be made available to the examiner for review.  All appropriate diagnostic tests and studies should be conducted.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should identify all vestibular symptoms and conditions found to be present, including any to which the Veteran's complaints of dizziness and lightheadedness can be attributed.   Based upon a review of the file, the examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current vertigo is related to his active duty, to include the Veteran's in-service complaint of dizziness.  The examiner must provide an explantation to support any conclusion reached.  

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, readjudicate the Veteran's claims that are the subject of this Remand.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matt matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


